Citation Nr: 1721106	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected total right knee replacement, previously rated as residuals right knee fracture s/p meniscectomy.
2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected total right knee replacement, previously rated as residuals right knee fracture s/p meniscectomy.
3.  Entitlement to an increased rating in excess of 30 percent for total right knee replacement.
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Louis, Missouri, respectively.  During the course of the appeal, the claims file was transferred to the RO in St. Louis, Missouri.
 
In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In July 2015, the claims were remanded for further development.


FINDINGS OF FACT

1.  A back disability did not have its clinical onset during service or within one year of discharge from service, and is not shown to be caused by or aggravated by service-connected total right knee replacement, previously rated as residuals right knee fracture s/p meniscectomy.

2.  A left knee disability did not have its clinical onset during service or within one year of discharge from service, and is not shown to be caused by or aggravated by service-connected total right knee replacement, previously rated as residuals right knee fracture s/p meniscectomy.

3.  Throughout the appeal period, the Veteran's right knee disability has been manifested by at worst pain with weight bearing, tenderness at the joint line, and flexion to 115 degrees with full extension; severe painful motion or weakness were not shown.

4.  The Veteran's service-connected disability does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a disability rating in excess of 30 percent for total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided to the Veteran in October 2008 and November 2013.

Concerning the duty to assist, the Veteran's service treatment records, as well as Social Security Administration (SSA) disability, post-service VA and private treatment records have been associated with the claims file.  VA examinations were conducted and addendum opinions obtained.

The Board notes also that the actions requested in the prior Board remand have been undertaken.  Specifically, additional VA medical opinions and VA examinations were obtained.  Therefore, an additional remand is unnecessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In August 2007, the Veteran filed a statement indicating that "many years of favoring and carrying his right leg" had caused his left leg and back to become "weaker, unstraight and unbalanced."  At a November 2008 VA examination, x-ray demonstrated chondrocalcinosis within the medial meniscus and mild narrowing of the medial knee joint space.  No fracture or significant arthritic changes were noted.  The Veteran voiced no specific complaints regarding the left knee at that examination.

At a VA examination in October 2013, the Veteran indicated that in 2010, he began noticing pain which was located anteriorly over the center of the left knee.  He stated that the pain was worse going up and down steps.  X-rays of the left knee showed the same degree of calcification of medial and lateral menisci as was present in 2008.  The examiner diagnosed left knee strain.  The examiner indicated that it was at least as likely as not that the Veteran's left knee pain was due to the calcification of the medial and lateral menisci.  The examiner was unable to conclude that the Veteran's left knee symptoms were due to any favoring of the right lower extremity since the Veteran did not limp favoring his right lower extremity and had not done so since his total knee arthroplasty in 2006.

As to the back, the examiner noted that at a primary care visit in 2010, the Veteran complained that he had surgery on his left ankle and that he had been having "migratory pain up to the back with subsequent low back pain."  At the examination, the Veteran indicated his back pain started in 1993 while he was working as a carpenter and that the pain would come and go.  He stated pain was present across the low back and did not radiate into the buttocks or legs.  He reported it was not constant.  X-rays dated in March 2010 showed disc space narrowing and degenerative disc disease L5-S1.  X-rays repeated in 2013 showed a greater degree of narrowing and spur formation and progression of degenerative disc disease and osteoarthritis of the lumbar spine as compared to that present in March 2010.  The examiner diagnosed degenerative disc disease and osteoarthritis of the lumbar spine.  The examiner indicated progression of the back disabilities was due to aging and that the symptoms of low back pain were compatible with this progression rather than being secondary to any knee condition.  The examiner indicated that after the total knee arthroplasty, the Veteran did not have a limp so there was no mechanical imbalance to produce low back pain or progression of the lumbar arthritic condition.

At the March 2015 hearing before the Board, the Veteran indicated having pain in his left knee all the time.  He reported he was not getting any treatment for it, but he was using it more because the right knee was just too weak.  As to the back, he indicated feeling that his backbone was thrown out of whack when carrying loads when leading with the left leg.  He indicated he was not currently seeking treatment for his back.

In July 2015, the Board remanded the claims for additional VA medical opinions because those provided in October 2013 did not adequately address whether the right knee disability aggravated the left knee disability or the back disability beyond the natural progression of the conditions.  In addition, the Board sought clarification as to whether, prior to the right knee surgery, the Veteran's right knee disability caused or aggravated a back disability given a history of pain starting in 1993.

Following the remand, in an October 2015 addendum opinion, the October 2013 VA examiner indicated that there was no evidence of any aggravation and felt he had explained in October 2013 that the right knee condition had no effect on the back or left knee given the lack of a limp prior to the start of symptoms in the left knee and that the degenerative disc disease and osteoarthritis were commensurate with aging.

Thereafter, the RO sought further clarification and in August 2016, the October 2013 examiner revisited the record and history and determined again that given the history of back pain and left knee pain as explained by the Veteran and based on the x-rays reviewed, the Veteran's current back and left knee disabilities were not caused by, nor aggravated by, his right knee disability.   

Overall, the preponderance of the evidence is against a finding that current disabilities of the left knee and back, to include chondrocalcinosis within the medial meniscus, left knee strain, degenerative disc disease or osteoarthritis are related to service or to the Veteran's service-connected right knee disability.  Notably, the Veteran indicated the start of back pain 20 years after separation from service and left knee pain nearly 4 decades after separation from service.  In addition, treatment records do not show continuing treatment for concerns regarding the left knee or back from the time of service, or shortly thereafter, to the present.  In addition, medical opinions clearly explain why the Veteran's current disabilities were not caused by or aggravated by the Veteran's right knee disability.  There is no contrary medical evidence.  As such, the Board finds that a nexus between service and the Veteran's current left knee and back disabilities has not been shown.  

The Board acknowledges the Veteran's belief that current disabilities in his left knee and back should be service-connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding symptoms related to his left knee and back, to include pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of disabilities such as chondrocalcinosis, strain, degenerative disc disease or osteoarthritis requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether conditions of the left knee and/or back were caused by or are otherwise related to his military service or to his service-connected right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Hence, his assertions in that regard cannot constitute competent and persuasive evidence in support of the claims for service connection.  In any event, the Board finds the adverse medical opinions of record to be the most probative evidence as they were made by a medical professional after a review of examination findings, medical records, and the Veteran's lay statements.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a left knee disability and a back disability, the benefit of the doubt doctrine does not apply and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Increased Rating for Total Right Knee Replacement

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's status post total right knee replacement with instability is rated as 30 percent disabling under Diagnostic Code (DC) 5055.  Under VA's Rating Schedule, DC 5055 provides the rating criteria for the prosthetic replacement of a knee joint.  Under DC 5055, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, DC 5055 instructs that they are to be rated by analogy to DCs 5256, 5261, or 5262.  The minimum evaluation for the residuals of the prosthetic replacement of a knee joint is 30 percent.

Under DCs 5256, 5257, 5258, 5259, 5262, and 5263, ratings are assigned for ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum, respectively.  38 C.F.R. § 4.71a.  As noted below, the evidence of record does not reflect the presence of any of these disabilities.  As such, rating under these criteria would not be appropriate in this case.  

Diagnostic Code 5260 provides for ratings based on limitation of flexion of the knee as follows: Flexion limited to 15 degrees, 30 percent; to 30 degrees, 20 percent; to 45 degrees, 10 percent; to 60 degrees, 0 percent.  Id.

Diagnostic Code 5261 provides for ratings based on limitation of extension of the knee as follows: Extension limited to 45 degrees, 50 percent; to 30 degrees, 40 percent; to 20 degrees, 30 percent; to 15 degrees, 20 percent; to 10 degrees, 10 percent; to 5 degrees, 0 percent.  Id.

For reference, normal of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

By way of background, in August 2006, the Veteran filed a claim for a temporary total disability rating due to having a total right knee replacement for end-stage osteoarthrosis.  See August 2006 Dr. P.M. Statement.   In a December 2006 rating decision, a temporary total evaluation was granted effective to September 1, 2007.  A 30 percent evaluation was assigned from September 1, 2007.  In August 2007, the Veteran disagreed with the decision.  He indicated his knee was "mostly worthless and unusable" for his profession of construction work.  He indicated not having physical therapy after his knee replacement such that his leg was weaker and inflexible.  He stated the muscles above and below his new knee had deteriorated.  The 30 percent rating was continued in a September 2008 statement of the case.  The Veteran did not file a substantive appeal at that time.  However, within 60 days of the statement of the case, the RO sent out a duty to assist letter regarding an increased rating for the right knee and a VA examination was ordered in November 2008.   

At the November 2008 VA examination, the Veteran indicated that prior to surgery he was in constant pain and had to use a cane.  Currently, he did not use a cane regularly and had much less pain.  However, he stated he experienced numbness about the knee and pain "with a lot of use and lateral movements and kneelings."  He indicated the surgery did not help his strength and he was only able to stand 15 to 20 minutes without having to sit down because of knee discomfort.  He indicated being able to walk a 0.25 mile, but still, as he did before surgery, he walked stairs one at a time.  He indicated pain no longer woke him up at night and he did not experience pain when sitting.  The examiner indicated the Veteran's current symptoms suggested "a degree of pain, plus his history and level of activity suggest[ed] a degree of fatigability, weakness, and lack of endurance."  However, the examiner indicated that it was evident that the Veteran's pain was less than it had been prior to surgery.  Upon examination, it was noted the Veteran was not using a cane and that he walked without a limp.  He was able to squat to 100 degrees with right anterior knee pain.  Range of motion measure with goniometer on repetitive testing showed full extension to 0 degrees and 115 degrees of flexion.  The left knee extended fully to 0 degrees and flexed to 140 degrees.  There was no joint effusion noted or localized tenderness found.  No patellar subluxation was noted and ligament testing demonstrated a trace positive Lachman's test with no varus or valgus laxity.  

In November 2010, the Veteran's representative sought a status update as to the right knee evaluation, but indicated in December 2010 that the Veteran was not currently seeking an increased rating for the right knee at that time.

In September 2011, the Veteran filed a formal claim for an increased rating of his right knee.  He failed to report for a VA examination scheduled in November 2011.

An examination was scheduled in October 2013 at which time the Veteran complained of medial joint line pain of the right knee.  He denied swelling of the knee.  He stated the knee would buckle on occasion when he was on the stairs, but that was rare.  He indicated he could stand 30 minutes, walk half a block, and there was increased pain of the right knee if it should twist.  It was indicated he did not wear a brace or use a cane and the Veteran denied locking of the right knee.  He also denied flare-ups.  Examination revealed a very slight varus thrust of the right knee.  The Veteran was able to squat to 110 degrees bilateral knee flexion.  Range of motion testing of the right knee revealed flexion to 115 degrees with full extension to 0 degrees.  Left knee flexion was to 140 degrees with full extension to 0 degrees.  There was no change in motion with repetition.  The Veteran had no complaints of pain during range of motion of both knees.  There was no joint effusion.  Slight medial joint line tenderness was noted in the right knee.  The left knee was not tender.  No subluxation was noted and there was no varus or valgus laxity.  

Following a continuance of the 30 percent rating in a November 2013 rating decision, in January 2014, the Veteran filed a notice of disagreement indicating his right knee hurt when he stood for 15 minutes or more and that he had to hold onto something to sit down.  He indicated the knee hurt when he knelt on it and he could not stand up without something to hold onto.  He indicated the knee would lock in place when standing up.

In March 2015, the Veteran testified at a hearing before the Board.  He indicated his right knee was weak and he was unable to go up a step on that leg at all.  He indicated that if he went up a step on a ladder he had to lead with his left leg first.  He indicated balance issues.  He stated that walking was fine, but if he carried any kind of weight at all, he had to favor his left leg because weight hurt his right knee.  He indicated feeling the knee got weaker the more he used it.  He denied laxity, but indicated pain on the side of his knee.  He indicated being unable to stand on the knee by itself because it would give way and he would fall.  He denied locking.  He reported that he was not currently seeking treatment.

In July 2015, the Board remanded the claim for an updated VA examination given the Veteran's statements in his notice of disagreement and at the hearing before the Board.

In December 2015, the Veteran underwent another VA examination of his right knee.  The Veteran stated that the knee was fully functional and was free of pain on that date, except for a tiny spot on the medial aspect of the knee.  On physical examination, the examiner found it unclear why the tiny spot, about the tip of the finger, was painful.  The Veteran did not report flare-ups or having any functional loss or functional impairment of the joint, including but not limited to repeated use over time.  Initial range of motion was normal without pain.  There was no evidence of pain with weight-bearing.  There was objective evidence of localized tenderness without crepitus.  The Veteran was able to perform repetitive use testing without additional functional loss or range of motion after three repetitions.  Ankylosis was not noted to be present and there was no muscle atrophy.  Subluxation and effusion were not identified.  Joint stability testing was performed and joint instability was not identified.  No tibial and/or fibular impairment was noted and the Veteran was not noted to have a meniscus (semilunar cartilage) condition.  The Veteran was not using a cane or brace.

In light of the evidence of record, the Board concludes that the residuals of the Veteran's right total knee replacement are appropriately rated as 30 percent disabling.  While the record evidences pain in the knee, severe painful motion has not been demonstrated.  No objective signs of pain on motion were demonstrated upon examination.  If the Veteran had severe painful motion the Board would expect some objective evidence of this on examination.  In addition, severe weakness has not been shown.  Muscle atrophy was not present and instability or laxity were not demonstrated.  Right lower extremity strength was 4/5 on examination in 2008, 5/5 in 2013, and 5/5 in 2015.  No other records are in significant conflict with the examination findings.  Of note, the 2015 examiner described the residuals of the knee replacement as "none."  The findings on examination are given more probative weight than the Veteran's lay statements about the severity of his pain and weakness.  Given the above, a higher rating is not warranted when considering DC 5055.  See 38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating, through a single rating or combination of ratings, could be assigned by using the rating criteria specific to the knee rather than DC 5055, but finds that this would not result in a higher rating at any time during the course of the appeal.  It is noted that separate ratings under DCs 5256 to 5263 could not be assigned in conjunction with a rating under DC 5055 as that would result in separate ratings for the same symptoms, known as pyramiding, which is prohibited.  See 38 C.F.R. §§ 4.14, 4.71a (2016).  

As noted by the VA examiners, the Veteran does not have right knee ankylosis, recurrent subluxation or lateral instability, semilunar cartilage removal or dislocation, impairment of the tibia or fibula, or genu recurvatum.  Thus, ratings based on these diagnostic codes are not appropriate.  See 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263.  In addition, the evidence of record shows right knee flexion limited at worst to 115 degrees with full extension.  This results in noncompensable ratings for limitation of flexion and limitation of extension.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

In this case, the Board finds the VA examinations adequate for rating purposes and that a higher disability rating is not warranted even when considering the functional effects of pain to include during flare-ups and after repetitive use.  At each examination, the examiner performed the required testing and made the relevant inquires to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitation, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  At two examinations the Veteran denied experiencing flare-ups of his knee disability.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  To warrant a higher rating, motion limited to a degree greater than that found during range of motion testing throughout the appeal would be necessary.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and the lay statements, the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

      Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.   See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In arriving at a conclusion, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service-connected for his total right knee replacement and is receiving a rating of 30 percent.  As such, he does not meet the schedular criteria necessary to award a TDIU.

The Veteran applied for a TDIU in 2009 indicating "total body-right knee" as the disability preventing him from securing or following any substantially gainful occupation.  The record reflects the Veteran's report that he has a high school education and last worked as a carpenter in May 2005 and stopped because of right knee pain prior to his knee replacement.  See January 2009 Application for Increased Compensation Based on Unemployability.  He indicated he was receiving SSA disability benefits based on his right knee.  Notably, the SSA's determination is not adequate to support the grant of a TDIU because SSA uses different legal standards and takes into consideration evidence that VA cannot such as age and nonservice-connected disabilities.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

At the October 2013 VA examination, the examiner recognized that the Veteran stopped working due to right knee pain.  He indicated the Veteran would have limitations if he were to "try physical labor of framing and carpentry since that requires climbing, long-term standing, bending, kneeling, squatting, and lifting which the Veteran cannot do."  

At the Veteran's March 2015 hearing before the Board, he indicated he was working a part time job despite being on Social Security Disability which earned less than $1,000 per month.  Specifically, he would get rental houses ready to rent.  He stated he worked sporadically at his leisure and set his own schedule.  He indicated being self-employed and he could work when he wanted which suited him.

At the December 2015 VA examination, the examiner indicated that the right knee condition did not impact the Veteran's ability to perform any type of occupational task expected of a prosthetic knee.

Overall, the Board finds that the Veteran's physical mobility is somewhat limited and that the evidence supports a finding that he could not perform the rigorous duties of his previous job as a carpenter due to his service-connected knee.  However, the evidence suggests that the Veteran's service-connected right knee disability does not preclude all gainful employment and that, if the Veteran chose to work more than part time, he would be able to do so with the skills and abilities he now has.  He has a high school diploma and testified that the part time work he performs getting houses ready for rental is all light work.  While the Veteran indicated he was currently free to make his own schedule and accommodate his disability, the evidence suggests that the Veteran would be able to perform similar work fulltime when considering his background and the effects of his disability.  In fact, while testifying about this employment he noted it was sporadic, but that at times he gets pretty busy.  This suggests that physically he can keep up with a higher workload than the workload he chooses to undertake.  The Veteran's statements suggest that he is qualified for and has been performing light duty work.  In addition, a VA examiner found that the Veteran's ability to perform occupational tasks is not impacted by his right knee disability.   

Given the sum of the evidence above, the Board finds that the Veteran's service-connected disability does not render him entirely unable to secure or follow substantially gainful employment.  Thus, referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(b).   The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.








      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.

Entitlement to a disability rating in excess of 30 percent for total right knee replacement is denied.

Entitlement to a TDIU is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


